DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 thru 20 have been examined.

Information Disclosure Statement
The IDS of 3/28/2019 has been considered by the examiner.  Patent Number 6,334,677 was listed on the IDS for Gappelberg.  This Patent Number does not match this inventor.  The examiner searched for the inventor and found Patent Number 6,334,697, which appeared to be related to the application subject matter.  The examiner has considered the Patent 6,334,697.  If this is not what the applicant intended, please state so in the response to this office action.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: From Figure 1, reference number 108 is not in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “110” has been used to designate both memory (Figure 1) and processor (P[0028]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “112” has been used to designate both Ride assignor component (Figure 1 and P[0028]) and memory (P[0028]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: From P[0036] thru P[0041] the reference number 202 is not included in the Figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "106" (Figure 1 and P[0036]) and "202" (P[0036] thru P[0041]) have both been used to designate the autonomous vehicle.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: From Figure 3, reference number 308 is not in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: From Figure 5, reference number 514 is not in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any 
The drawings are objected to because in P[0059], the method is directed to return to step 704 when step 708 does not match.  But Figure 7 shows the method returning to step 706 when 708 does not match.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "808" (P[0061]) and "810" (Figure 8) have both been used to designate data store.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "808" (Figure 8) and "810" (P[0061]) have both been used to designate input interface.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 

Specification
The disclosure is objected to because of the following informalities: 
In P[0046] line 3, "the patient identifier" should be "the passenger identifier".  
In P[0055] last line (page 19), “completes at 510” should be “completes at 514” to agree with Figure 8.
In P[0060] line 4, “may be or be included” should be “may be included”.
In P[0061] (page 21 lines 5 and 6), “the propulsion system 112, the steering system 114, and/or the braking system 116” should be “the propulsion system 208, the steering system 212, and/or the braking system 210” to agree with Figure 2.
Appropriate correction is required.
The use of the terms BLUETOOTH (P[0005]) and BLU-RAY DISC (P[0063]), which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 thru 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the passenger" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “navigating to the person picking up the person” in lines 18 and 19.  It is unclear how to navigate a vehicle to the person performing the pick up since the person is already in the vehicle.  The claim reads as though the vehicle is navigating to itself.  The examiner assumes it should be “navigating the autonomous vehicle to pick up the person” for continued examination.
Claim 11 recites the limitation "the passenger" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites “a passenger account” twice (line 13, and line 16), but earlier in the claim, “a passenger account” is also recited (line 10).  It is unclear if these are new 
Claim 16 recites the limitation "the person" in lines 16 and 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites “a passenger account” (line 3), but earlier in claim 15, “a passenger account” is also recited (line 10).  It is unclear if this is a new passenger accounts or the same passenger account.  The examiner assumes it is the same passenger account for continued examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 thru 7, 9, 10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al Patent Application Publication Number 2017/0253714 A1 in view of Iagnemma et al Patent Application Publication Number 2018/0196417 A1.
Regarding claim 1 Gao et al teach the claimed mobile computing device, user interface 120 (Figure 1 and P[0017]), comprising:
the claimed display, the user interface 120 may be a smartphone, a laptop computer, etc. or the user interface 120 may be a touchscreen P[0041];
the claimed processor, the user interface 120 may be a smartphone, a laptop computer, etc. P[0041], smartphones and laptops are well known to have a processor; and
the claimed memory that stores instructions to perform acts, a machine configured to receive a computer-readable medium storing computer-readable instructions with the instructions executed by computer-executable components P[0083], comprising:
the claimed generating a ride request for a ride in an autonomous vehicle and having a pickup location, “receiving a pickup request for the potential passenger, where the pickup request includes a geographic location for locating and picking up the potential passenger by the autonomous vehicle” (abstract), and “S210 includes receiving a pickup request for a potential passenger.” (P[0050] and Figure 2);
the claimed then transmitting the ride request to a server computing system in communication with the mobile computing device, a mobile electronic device communicates with a system that affects control of an autonomous vehicle such as the vehicle coordinator 130 P[0041], the system 100 may include remote server processors (P[0040] and Figure 1), and the vehicle coordinator 130 may transmit data to the autonomous vehicle using external sources such as 
the claimed then receiving an indication from the server computing system that the AV is approaching the pickup location, “in S220, an onboard computer of the autonomous vehicle or vehicle routing coordinator may use the obtain identification and location information to generate routing instructions and autonomous vehicle control instructions for the autonomous vehicle to allow the autonomous vehicle to successfully maneuver to the enhanced location of the identified intended passenger or person” (P[0076] and Figure 2); and
the claimed then emitting from the mobile computing device a passenger identifier received from the server computing system, “The signal detection unit functions to detect signals directed toward the autonomous vehicle that are produced and/or generated by a computing device or an electronic device of a 
Gao et al do not explicitly teach the claimed refining of the pickup location responsive to detecting the passenger identifier emitted from the mobile device, but 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system and method for locating and identifying a potential passenger of Gao et al with the vehicle navigation to the precise location of Iagnemma et al in order to minimize rider wait times when signaling to a vehicle (Iagnemma et al P[0040]).
Regarding claim 2 Gao et al teach the claimed passenger identifier is a visual signal associated with a passenger account, “signals produced or generated by the computing device or the electronic device may be a visible (e.g., visible light)” P[0024], “immediately after or prior to the arrival of the autonomous vehicle to the intended passenger's location, the intended passenger and the autonomous vehicle may negotiate a signal (or image or displayable element) to enhance the autonomous 
Regarding claim 3 Gao et al teach the claimed ride request includes a destination location, “an attribute or characteristic of a ride request may include a proposed destination or distance of travel, a number of proposed passengers, an urgency of the ride request” P[0053].
Regarding claim 4 Gao et al teach the claimed ride request includes an indication of a number of passengers to be picked up, “an attribute or characteristic of a ride request may include a proposed destination or distance of travel, a number of proposed passengers, an urgency of the ride request” P[0053]. 
Regarding claim 5 Gao et al do not teach the claimed passenger identifier is a QR code that encodes identifying information for a person requesting the ride, but does teach using visual identification to identify a passenger (P[0024] and P[0027]) and uses a camera in the identification P[0025].  A QR code is a visual identification that would be identified by a camera.  Iagnemma et al teach, “As shown in FIG. 6, signaling may be achieved by displaying a particular image or sequence of images 3104, 3106 (for example, displayed alternating at a fixed repeat rate).  The image may be constructed of 
Regarding claim 6 Gao et al do not teach the claimed indication from the server computing system has a direction that the AV is approaching.  Iagnemma et al teach “The user is then presented with instructions 3002, as shown in FIG. 7, that relate to the signaling process.  For example, in the case of a light or an image based signal that is emitted by the device display, it may be important to orient the display towards the road so that the signal travels in the direction from which the vehicle is likely to approach.” P[0109], and “Signaling to a nearby autonomous vehicle may be achieved by displaying a particular image or sequence of images (for example, displayed alternating at a fixed repeat rate) on a signaling device in a manner (e.g., presenting the device in an orientation such that the image or images are displayed toward the roadway at shoulder height or above) that is likely to lie within a visual line of sight of, for example, video sensors mounted on a nearby autonomous vehicle.” P[0067].  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system and method for locating and identifying a potential passenger of Gao et al with the directions to orient the display toward the road 
Regarding claim 7 Gao et al teach the claimed the AV refines the pickup location based on a wireless signal from the mobile computing device, “in S220, an onboard computer of the autonomous vehicle or vehicle routing coordinator may use the obtain identification and location information to generate routing instructions and autonomous vehicle control instructions for the autonomous vehicle to allow the autonomous vehicle to successfully maneuver to the enhanced location of the identified intended passenger or person” (P[0076] and Figure 2), and “S210 includes inferring or receiving a pickup request by using video data to parse light emitted from a person's smartphone (or other active signaling from a mobile electronic device).  For example, the flash on such a device could be strobed to signify pickup request (further, such a strobe could include additional pickup request information).  Additionally, or alternatively, a display screen of the mobile electronic device may similarly be strobed, flashed, or a computer detectable image presented to communicate a pickup or ride request to an autonomous vehicle.  Once the autonomous vehicle parses the light or image data projected from the mobile electronic device, the light or image data may be compared to or matched against light or image signals of a signaling database accessible to the autonomous vehicle.  Each of the light or image signals within the signaling database corresponds to or is otherwise, linked to predetermined communication or ride request data which identify one or more attributes or characteristics of a pickup or ride request communicated by the signal.” P[0053].
Regarding claim 9 Gao et al teach the claimed displaying instructions to a passenger on the display to instruct the passenger to present the passenger identifier, “S220 may function to provide the intended passenger instructions for performing an autonomous vehicle-determined movement or signal that may involve specific gestures and/or movements to be performed using an electronic device of the intended passenger” P[0074], and “The instructions to the intended passenger may present a video, still image, or audio communication of the movement or signal so that the intended passenger can easily imitate or replicate the movement toward the autonomous vehicle.” P[0074].
Regarding claim 10 Gao et al teach the claimed autonomous vehicle (AV), an autonomous vehicle 110 (Figure 1 and P[0017]), comprising:
the claimed processor, one or more processors of the autonomous vehicle P[0020];
the claimed memory that stores instructions executed by the processor to perform acts, “The method of the preferred embodiment and variations thereof can be embodied and/or implemented at least in part as a machine configured to receive a computer-readable medium storing computer-readable instructions.  The instructions are preferably executed by computer-executable components preferably integrated with an autonomous vehicle platform.  The computer-readable medium can be stored on any suitable computer-readable media such as RAMs, ROMs, flash memory, EEPROMs, optical devices (CD or DVD), hard drives, floppy drives, or any suitable device.  The computer-executable component is preferably a general or application specific 
the claimed receiving a ride instruction from a server computing system for a pickup location and identifying information for a person, “receiving a pickup request for the potential passenger, where the pickup request includes a geographic location for locating and picking up the potential passenger by the autonomous vehicle” (abstract), and “The pickup request received in S210 may include request data; i.e., data related to the pickup request.  For example, pickup request data may include data about the requestor's location, a specified pickup location, the type of vehicle requested, information about for whom the request is intended (which may include people other than the requestor), payment information, user account information, preferred driving characteristics, preferred routing options, or any other suitable information related to the pickup request.” P[0055];
the claimed then navigating to the pickup location indicated in the ride instruction, “S220 includes using GPS and/or address data provided as part of a user pickup request to navigate to an area” (P[0070] and Figure 2), and the pickup request includes a geographic location for locating and picking up the potential passenger by the autonomous vehicle (abstract);
the claimed while navigating, employing a sensor to scan an external environment for a passenger identifier that encodes the identifying information, an autonomous vehicle 110 having a sensor suite 111 (Figure 1 and P[0017]), the sensor suite 111 may include computer vision system, LIDAR, RADAR, 
the claimed scanning, identifying the passenger identifier based on the sensor signal output by the AV sensor where the person is presenting the passenger information, “The signal generator of the autonomous vehicle may be able to generate a random, unique signal and transmit that signal to the electronic device or computing device of the intended passenger prior to the autonomous vehicle's arrival or even upon arrival of the autonomous vehicle at 
the claimed determining the identifying information based on the identified passenger identifier, “The signal generator of the autonomous vehicle may be able to generate a random, unique signal and transmit that signal to the electronic device or computing device of the intended passenger prior to the autonomous vehicle's arrival or even upon arrival of the autonomous vehicle at the location or vicinity of the intended passenger.  The random signal may then be used by the intended passenger to specifically identify himself as well as precisely locate himself to the autonomous vehicle.  Thus, the random signal may serve dual purposes including precisely locating the intended passenger and also, for authorizing the intended passenger for pickup.” P[0028], and “S230 includes verifying passenger authorization.  S230 functions to verify an authorization level of the potential passenger to access the autonomous vehicle.  If passenger identity information is included in the pickup request data, S230 may include checking authorization using the passenger identity information (e.g., verifying that a passenger is associated with an active payment method).  S230 may additionally or alternatively include verifying passenger authorization in any 
the claimed navigating to pick up the person, “an onboard computer of the autonomous vehicle or vehicle routing coordinator may use the obtain identification and location information to generate routing instructions and autonomous vehicle control instructions for the autonomous vehicle to allow the autonomous vehicle to successfully maneuver to the enhanced location of the identified intended passenger or person.  The generated autonomous vehicle controls may be determined by identifying a route for the autonomous vehicle that best tracks a reverse trajectory of signal or the like from the intended passenger.” P[0076].
Gao et al do not explicitly teach that the claimed navigation to the person is in response to the determining of the identifying information, but the locating of the passenger in S220 (Figure 2) may be interpreted as an identification of the passenger which would be followed by the routing to the passenger.  Iagnemma et al teach, a rider requests a ride using a hailing app that includes a general goal location (Figure 1 step 10), the request is forwarded to a server (Figure 1 step 12), a vehicle is assigned to the request (Figure 1 step 14), driver receives request and drivers toward general goal location (Figure 1 step 16, and Figure 17 step 1702), rider broadcasts location indication signal (Figure 17 step 1704), vehicle receives the signal (Figure 17 step 1706), the vehicle computes a precise goal location using the received request (Figure 17 step 1708) and the vehicle navigates to the precise goal location (Figure 17 step 1712) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system and method for locating and identifying a potential passenger of Gao et al with the vehicle navigation to the precise location of Iagnemma et al in order to minimize rider wait times when signaling to a vehicle (Iagnemma et al P[0040]).
Regarding claim 12 Gao et al do not teach the claimed passenger identifier is a barcode, but does teach using visual identification to identify a passenger (P[0024] and P[0027]) and uses a camera in the identification P[0025].  A barcode is a visual identification that would be identified by a camera.  Iagnemma et al teach, “As shown in FIG. 6, signaling may be achieved by displaying a particular image or sequence of images 3104, 3106 (for example, displayed alternating at a fixed repeat rate).  The image may be constructed of patterns 3102, or other distinctive visual features.  The images may be black and white, grayscale, or use some other defined color palette.  The texture might include information that is encoded in a format (such as QR codes 3202 as shown in FIG. 5, which encode information in a binary format).” (P[0110] and Figures 5, 6).  A QR code is a two dimensional barcode.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system and method for locating and identifying a potential passenger of Gao et al with the QR code identification of Iagnemma et al in order to minimize rider wait times when signaling to a vehicle (Iagnemma et al P[0040]).  
Regarding claim 13 Gao et al teach the claimed passenger identifier is a light pattern emanating from a mobile computing device, “The signal detection unit functions to detect signals directed toward the autonomous vehicle that are produced and/or generated by a computing device or an electronic device of a pedestrian or intended passenger.  The signals produced or generated by the computing device or the electronic device may be a visible (e.g., visible light) or invisible signal.  For instance, the signal may be an invisible infrared or radio frequency signal.  Additionally, or alternatively, the signal may be a visible signal including a light signal (e.g., strobing, continuous, or periodic light projection), a displayed graphic (e.g., an animated or still graphic), an acoustic signal (e.g., a periodic or continuous sound), and the like which is projected from or produced by the computing device or electronic device.” P[0024].
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al Patent Application Publication Number 2017/0253714 A1 and Iagnemma et al Patent Application Publication Number 2018/0196417 A1 as applied to claim 1 above, and further in view of Smirin Patent Application Publication Number 2014/0040079 A1.
Regarding claim 8 Gao et al do not teach the claimed receiving updates as to a distance of the AV from the pickup location.  Iagnemma et al teach, “information on the precise location of the AV (which is known to the AV) may be transmitted to the user's device and displayed on a user interface such as a map, potentially in conjunction with an estimate of the user's location} P[0106].  This location information could include the claimed updating distance of the AV from the pickup location, though it does not explicitly teach as such.  Smirin teaches, a user icon 212, a transportation entity icon 225, and a distance of 1.1 miles between them 227 (Figure 2B), then as the vehicle .
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al Patent Application Publication Number 2017/0253714 A1 and Iagnemma et al Patent Application Publication Number 2018/0196417 A1 as applied to claim 10 above, and further in view of Donnelly et al Patent Application Publication Number 2018/0341274 A1.
Regarding claim 11 Gao et al teach the claimed passenger identifier is a wireless signal from a mobile computing device of a passenger, “The user interface 120 enables an autonomous vehicle user (e.g., a potential passenger, or a ridesharing platform user who may not be a passenger) to interact with and provide information to an autonomous vehicle (e.g., information about a passenger for whom a pickup is requested).  The user interface 120 is preferably a web interface or a native application interface accessible through a mobile electronic device (e.g., a smartphone, a laptop computer, etc.) but may additionally or alternatively be any interface through which a user may communicate with an autonomous vehicle no or a system that affects control of an autonomous vehicle no (e.g., the vehicle coordinator 130).” (P[0041] and Figure 1), and .
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al Patent Application Publication Number 2017/0253714 A1 and Iagnemma et al Patent Application Publication Number 2018/0196417 A1 as applied to claim 14 above, and further in view of Ramanujam Patent Application Publication Number 2015/0346727 A1.
Regarding claim 14 Gao et al do not teach the claimed passenger identifier is a keychain held in the air, but do teach using video data from the autonomous vehicle to specifically identify objects that are in close proximity to the intended passenger P[0061].  The object close to the passenger may be a keychain.  Ramanujam teaches, “the user may be carrying a keychain that, if placed in proximity to the autonomous vehicle, verifies that the user is authorized to enter into the autonomous vehicle” P[0023].  The keychain may be identified by the imaging sensors (cameras) of Gao et al to identify the passenger.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system and method for locating and identifying a potential passenger of Gao et al and the vehicle navigation to the precise location of Iagnemma et al with the keychain identification of Ramanujam in order to reduce traffic collisions, increase vehicle reliability, increase roadway capacity, reduce traffic congestion, and benefit impaired users allowing travel in autonomous vehicles (Ramanujam P[0002]).
Claims 15, 16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al Patent Application Publication Number 2017/0253714 A1 in view of Kemler et al Patent Number 9,494,938 B1.
Regarding claim 15 Gao et al teach the claimed autonomous vehicle (AV), an autonomous vehicle 110 (Figure 1 and P[0017]), comprising:
the claimed processor, one or more processors of the autonomous vehicle P[0020];
the claimed memory that stores instructions executed by the processor to perform acts, “The method of the preferred embodiment and variations thereof can be 
the claimed receiving a sensor signal from a sensor of the AV that captures a passenger identifier, “S220 preferably includes locating the potential passenger using one or more of passenger location data, passenger identity data, vehicle map data, and autonomous vehicle sensor data” (P[0062] and Figure 2), “S220 includes receiving image data from a potential passenger's mobile electronic device and comparing that image data to map data and/or autonomous vehicle sensor data to determine a location of the passenger” P[0071], an autonomous vehicle 110 having a sensor suite 111 (Figure 1 and P[0017]), and the sensor suite 111 may include computer vision system, LIDAR, RADAR, wheel speed sensors, GPS, cameras, etc. P[0020], the sensor suite 111 may additionally include a gesture detection unit, a signal detection unit, a body frame detection and facial recognition unit P[0020];
the claimed then transmitting identifying information encoded in the passenger identifier to a server computing system in network communication with 
the claimed receiving an indication from the server computing system as to whether the identifying information is associated with a passenger, “S230 may include showing image data of a potential passenger to a remote expert, who may or may not authorize access to the vehicle” P[0077], and “The vehicle coordinator 130 functions to provide passenger pickup related data and/or decision assistance to the autonomous vehicle no. The vehicle coordinator 130 may transmit data to the autonomous vehicle no using external sources (e.g., a user, through the user interface 120) and/or from internal sources (e.g., map data of an autonomous vehicle platform).  Additionally or alternatively, the vehicle coordinator 130 may be used to provide data analysis for passenger pickup (e.g., locating a potential passenger).  For instance, the vehicle coordinator 130 may be able to leverage greater computational resources and/or human experts to parse out communication signals from intended passengers, to perform more computationally intensive facial recognition protocols in the case that the autonomous vehicle must identify a single intended passenger among a great number of potential passengers, and the like.” P[0043];
the claimed navigating towards a person to pick up the person when the server computing system identifies the passenger, “S220 preferably includes locating the potential passenger using one or more of passenger location data, passenger identity data, vehicle map data, and autonomous vehicle sensor data” 
	Gao et al do not explicitly teach the claimed identifying information is associated with a passenger account, but instead describe several possible identifiers of a passenger (P[0061] thru P[0076]), and a user account linked to a pickup request P[0055].  The user account of Gao et al may include a photo of the user and would provide the imaging identification for the pickup request.  Kemler et al teach, “using the user information to identify user account information including identifying information of the user” (column 1 lines 53 thru 55), “The signal may include a unique, distinct, and/or easily distinguishable string of text or image rather than the user's name, destination, etc. This protects the user's privacy.  The signal may also be selected by the user, for example, when setting up an account to use the dispatching service.  In some examples, if the user is to be a passenger of the vehicle, the unique string may be an authentication token which expires after some event.” (column 3 lines 60 thru 67), “The user account information may also include personal information such as the user's name, contact information, identifying information of the user's client computing device (or devices if multiple devices are used with the same user account), as well as one or more unique signals for the user.” (column 8 lines 18 thru 23), and “At block 1004, a 
	The user account information of Kemler et al would be part of the passenger identification of Gao et al.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system and method for locating and identifying a potential passenger of Gao et al with the user account identification of Kemler et al in order to confirm the passenger match with the proper pickup vehicle (Kemler et al column 1 lines 11 thru 20).
Regarding claim 16 Gao et al teach the claimed navigating past the person when the server computing system indicates that the information is not associated with the passenger account, a remote expert may not authorize access to the vehicle by using image data of a potential passenger P[0077].
Regarding claim 19 Gao et al do not teach the claimed passenger identifier is a barcode, but does teach using visual identification to identify a passenger (P[0024] and P[0027]) and uses a camera in the identification P[0025].  A barcode is a visual identification that would be identified by a camera.  Kemler et al teach, “Once the request has been received, the one or more server computing devices may also generate a unique signal according to a set of rules.  For example, the set of rules may correspond to the set of rules discussed above with regard to storage system 250.  Thus, one or more computing devices 210 may use that set of rules to generate a 
Regarding claim 20 Gao et al teach the claimed sensor is a video camera, video captured by one or more cameras of the autonomous vehicle P[0021], and the sensor suite 111 may include still or video captured by the cameras of the vehicle P[0022].
Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al Patent Application Publication Number 2017/0253714 A1 and Kemler et al Patent Number 9,494,938 B1 as applied to claim 15 above, and further in view of Ramanujam Patent Application Publication Number 2015/0346727 A1.
Regarding claim 17 Gao et al teach the claimed receiving a home address for the person, the ride request may include a destination P[0053], a destination could be a home address (a person of ordinary skill in the art would understand that a destination may include the home address).  Gao et al and Kemler et al do not explicitly teach the claimed responsive to picking up the person, navigating to the home address, but the 
Regarding claim 18 Gao et al do not teach the claimed passenger identifier is a keychain held in the air, but do teach using video data from the autonomous vehicle to specifically identify objects that are in close proximity to the intended passenger P[0061].  The object close to the passenger may be a keychain.  Ramanujam teaches, “the user may be carrying a keychain that, if placed in proximity to the autonomous vehicle, verifies that the user is authorized to enter into the autonomous vehicle” P[0023].  The keychain may be identified by the imaging sensors (cameras) of Gao et al to identify the passenger.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system and method for locating and identifying a potential passenger of Gao et al and the user account identification of Kemler et al with the keychain identification of Ramanujam in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DALE W HILGENDORF/Primary Examiner, Art Unit 3662